         Case 2:20-cv-01987-TLN-AC Document 10 Filed 11/25/20 Page 1 of 2



1    Richard Morin (SBN 285275)
     Law Office of Rick Morin, PC
2    555 Capitol Mall Suite 750
3    Sacramento, CA 95814-4508
     Phone: (916) 333-2222
4    Email: legal@rickmorin.net
5    Attorney for Defendant Cruise America, Inc.
6
7
8                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF CALIFORNIA
9
10
     Chris Langer,                                      Case No. 2:20-cv-01987-TLN-AC
11
12                          Plaintiff,                  STIPULATION AND ORDER FOR
             vs.                                        REFERRAL TO VDRP AND FOR
13                                                      IMPOSITION OF STAY
     Cruise America, Inc., a Florida Corporation
14   and Does 1-10;
15
                            Defendants.
16
17           Plaintiff Chris Langer (“Plaintiff”) and Defendant Cruise America, Inc. (“Defendant”), by and

18   through their respective counsel of record, stipulate and agree to the following:

19           1.      Plaintiff filed this complaint October 5, 2020 and Defendants answered October 19,

20   2020.

21           2.      Pursuant to Local Rule 271, the parties hereby agree to submit this case to VDRP so

22   long as the Plaintiff can attend VDRP remotely.

23           3.      The parties also elect to stay all proceedings pending the outcome of VDRP.

24           Respectfully submitted,

25           Dated November 24, 2020                              Law Office of Rick Morin, PC

26
27                                                                _________________________
                                                                  By: Richard Morin
28                                                                Attorney for Defendants

                                                     1
                                           STIPULATION AND ORDER
         Case 2:20-cv-01987-TLN-AC Document 10 Filed 11/25/20 Page 2 of 2



1             Dated November 18, 2020                              Center for Disability Access
2
3                                                                  /s/ Zachary Best
                                                                   By: Zachary Best
4                                                                  Attorneys for Plaintiff
5
6
7             Good cause appearing, the Court grants the above stipulation. This case shall be referred to

8    VDRP for dispute resolution and all other proceedings are hereby stayed until further order of the

9    court.

10            IT IS SO ORDERED.
11
12            Dated: November 24, 2020
                                                                   Troy L. Nunley
13                                                                 United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      2
                                            STIPULATION AND ORDER
